El Juez Asociado Se. "Wole,
emitió la opinión del tribunal.
Las partes en este pleito celebraron el siguiente contrato:
“Vendimos a los Sres. Diego Agüeros & Oo., San Juan, cincuenta (50) cajas manteca pura ‘El Cerdo.’ 4/25 libras, a $39.30 costo, flete y seguro San Juan. Dos expediciones quincenales del punto de origen,, primera expedición lo más pronto posible. Sujeto a toda contingencia del tráfico terrestre y marítimo. San Juan, P. R., Julio 26, 1919. The G. H. Hamñiond Oo. (Firmado) S. Ramírez & Oo., Agentes. D. Agüero & Oo.”
En supuesto cumplimiento de este contrato los deman-dantes remitieron 25 cajas de manteca el día 23 de agosto, 1919, y la segunda expedición la hicieron en 5 de septiembre, 1919, ambas consignadas a esta ciudad. En otras palabras, la primera expedición se hizo 28 días después de firmarse *612el contrato y surgió la cuestión de si la expedición o expe-diciones hechas por los demandantes cumplían con los tér-minos del contrato, el cual exigía que la primera expedición debía hacerse “lo más pronto posible”. Los demandantes establecieron esta acción en reclamación del importe del pre-cio y la corte inferior dictó sentencia a su favor.
Hemos considerado las siguientes autoridades y decisio-nes en cuanto al significado de palabras semejantes a “en seguida” (forthwith), “lo más pronto posible” (as soon as possible), “inmediatamente” (immediately), “directamente” (directly), y otras por el estilo cuando entran a formar parte de un contrato para entrega de efectos: Claus Shear Co. v. Lee Hardware House, 6 A. & E. Ann. Cas. 243; Hydraulic Engineering Company v. McHaffic Goslett & Co., 23 Eng. Ruling Cases 561 y casos; Tobias v. Lissberger, 12 N. E. 15, 59 A. R. 509; Sentenne v. Kelly, 59 Hun. 512; Leuis v. Hover, 16 N. Y. S. 534; Hawkins v. Studdard, 136 Ga. 727; Arthur v. Wright, 57 Hun. 22; Bowser v. Arkinson, 161 Mo. App. 450 y casos; Sunshine Cloak & Suit Co. v. Roquette, L. R. A. 1916, E. 932 y notas; 23 R. C. L. 1370; 13 C. J. 583; 9 C. J. 779. La condición de la ley que ha de infe-rirse de estos casos es más o menos como sigue: cuando no se fija fecha para la entrega de los efectos dicha entrega debe efectuarse dentro-de un tiempo razonable. Cuando se usan palabras como éstas “lo más pronto posible,” etc., no significan éstas que el envío ha de hacerse el mismo día, o al día siguiente, o así sucesivamente, sino que ha de ha-cerse con una prontitud que en cierto modo es mayor y en algunos casos mucho mayor que el tiempo razonable exigido cuando en el contrato nada se dice sobre la cuestión del tiempo. Cuando las palabras “lo más pronto posible” se emplean en un contrato, el efecto de las decisiones es en gran parte que el tiempo es parte esencial del contrato. La omisión en fijar una fecha definida está, como declaró la corte inferior, en cierto modo en favor del vendedor. Por otra *613parte no debe haber demora indebida por parte del vendedor y convenimos con los apelantes qne el peso de la prueba in-cumbe al vendedor para demostrar el cumplimiento del con-trato ; en otras palabras, que hubo una entrega lo más pronto posible según la interpretación más o menos aceptada de las palabras “lo más pronto posible,” o como fueron entendidas por las partes.
Algunos de los primeros casos se revisaron en el de Claus Shear Company v. Lee Hardware House, supra. La corte después de discutir la significación de las palabras “en se-guida” (forthivith), “inmediatamente” (immediately), etc., se expresó como sigue: “Tales palabras jamás indican una absoluta exclusión de ningún intervalo de tiempo sino que significan únicamente que no mediará ningún lapso de tiempo irrazonable antes del cumplimiento,” citando autoridades. La corte entonces prosigue: “La cuestión de si la determi-nación de lo que es un tiempo razonable es un punto legal para la corte o de hecho para el jurado, es una cuestión acerca de la cual existe gran conflicto de autoridades.” La corte resolvió finalmente que era una cuestión mixta de ley y de hecho. En una nota al caso anterior se dice que en un nú-mero de casos relativamente pequeño se ha aceptado sin dis-cusión especial que la cuestión era de derecho, pero en un número mucho mayor de decisiones, como en el caso repor-tado, la cuestión ha sido de hecho para el jurado.
El artículo 1095 del Código Civil prescribe lo siguiente:
“Si la obligación no señalare plazo, pero de su naturaleza y cir-cunstancias se dedujere que ha querido concederse al deudor, los tribunales fijarán la duración de aquél.
“También fijarán los tribunales la duración del plazo cuando éste haya quedado a voluntad del deudor.”
Si bien este artículo se refiere a deudores, ha sido apli-cado a obligaciones en general y parece que la cuestión de lo que es un tiempo razonable es más o menos de hecho para la corte. Nos inclinamos al parecer de que en un caso como *614el presente la corte está obligada a resolver como cuestión de hecho o como cuestión mixta de derecho y de hecho si bajo todas las circunstancias hubo una demora irrazonable en verificar la entrega de los efectos.
La apelada en la corte inferior presentó prueba tendente a .establecer una costumbre por la cual la entrega dentro de treinta días había de considerarse como un cumplimiento con el uso de las palabras <£lo más pronto posible” en un con-trato para entrega de artículos. Los demandados se opu-sieron a la admisión de esta prueba por el fundamento de que no se había alegado una costumbre especial en la de-manda. Pero nos inclinamos más bien al parecer de que la prueba de la existencia de una costumbre en el negocio es admisible para probar la interpretación que ha de darse a ciertas palabras de un contrato. Y esta es una deducción que hacemos de los artículos 1210, 1211 y 1254 del Código Civil, Sección 4a. de la prueba, de peritos, a saber:
“Artículo 1210. — Sólo se podrá utilizar este medio de prueba cuando para apreciar los hechos sean necesarios o convenientes cono-cimientos científicos, artísticos o prácticos. ' ’
“Artículo 1211. — El valor de esta prueba y la forma en que haya de practicarse, son objeto de las disposiciones de la Ley de Enjui-ciamiento Civil.
“Artículo 1254. — El uso o la costumbre del país se tendrán en cuenta para interpretar las ambigüedades de los contratos, supliendo en éstos la'omisión de cláusulas que de ordinario suelen establecerse.”
Y también los artículos 2.9 y 35 de la Ley de Evidencia:
“ Artículo 29. — Los términos de un escrito se presume que fue-ron empleados en su acepción primaria y general, pudiendo, sin embargo, admitirse evidencia de que tienen una significación local, téc-nica o peculiar, y que fueron así empleados y entendidos al redac-tarse el documento, en el cual caso deberá interpretarse el convenio de acuerdo con dicha significación.'
“Artículo 35. — De conformidad con las precedentes disposiciones, podrá presentarse en un juicio evidencia de los hechos siguientes:
*615“10. El uso o costumbre para explicar el verdadero carácter do un acto, contrato o documento, cuando este carácter verdadero' no pudiese de otro modo esclarecerse; pero el uso nunca es admisible, excepto como medio de interpretación.”
Hubo alguna prueba tendente en cierto modo a acreditar una costumbre, pero convenimos con los apelantes en que no se demostró ninguna costumbre muy general como la alegada por el demandante, y nos sentimos, obligados a declarar que el demandante no probó una costumbre general. Tenemos asimismo alguna duda en cuanto a si-las declaraciones de estos testigos aunque eran comerciantes o peritos en el ma-nejo de artículos de embarques, eran enteramente pertinentes para probar que la fecha de la entrega fué o no razonable. La prueba era admisible pero no estableció una costumbre general.
Basamos la confirmación de esta sentencia en las rela-ciones existentes entre las partes mismas y el entendimiento de éstas, y sostenemos que la entrega no era irrazonable consideradas todas las circunstancias. El contrato mismo exigía una primera entrega lo más pronto posible. Uno de los demandados fué a declarar para decir que dadas las fluc-tuaciones en el mercado él no hubiera celebrado este con-trato si hubiera creído que la entrega se prorrogaría o lle-garía' a alcanzar a treinta días, pero admite el testigo inme-diatamente, y se admite en la contestación, que una primera expedición dentro de veinte días se hubiera considerado su-ficiente. La segunda expedición por tanto pudo hacerse 15 días después. De manera que las partes mismas tenían pre-sente una segunda expedición de cincuenta por ciento de los efectos, la cual podía prorrogarse a más de treinta días. Se alega en la contestación que en todos los contratos ante-riores entre el demandante y los demandados la conducta observada por el demandante fué hacer los embarques den-tro del límite máximo de veinte días después de firmado el contrato. Algunos de tales contratos ofrecidos como prueba *616mostraban qne las mismas palabras “lo más pronto posible” aparecían en estos documentos anteriores. El contrato ex-presa qne los embarques habían de hacerse quincenalmente y de esto pnede inferirse qne ambas partes sabían qne la casa embarcadora no cumpliría o podía cumplir con toda la orden en el día de su aceptación sino qne necesitaba más tiempo. El primer embarque se hizo veinte y ocho días des-pués de haber sido firmado el contrato. El segundo embar-que fué hecho trece días después. Por alguna razón que no se explica la primera expedición llegó a San Juan en 25 de septiembre pero la segunda el día 28. Creemos bajo estas circunstancias que la corte inferior estuvo justificada al de-clarar que no hubo demora irrazonable en el cumplimiento de este contrato. Cuando las partes han estado en negocia-ciones unas y otras por años y han sufrido demoras de veinte días en los embarques cuando varios embarques han de ha-cersé, creemos que no es irrazonable demorar una semana u ocho días más en el embarque, a menos que alguna con-dición peculiar se acredite por la cual se haga necesario para el comprador tener antes la mercancía. Algo así apa-rece como hecho en algunos de los anteriores casos en los cuales las cortes han resuelto que los períodos de tiempo de menos de treinta días no eran embarques hechos lo más pronto posible, apareciendo que algo había envuelto por lo cual las necesidades del comprador u otras cosas exigían razonablemente un embarque más pronto.
Los apelantes también alegan haberse cometido error en la imposición de gastos de almacenaje, seguro contra incen-dio e intereses y costas. Este es un caso que ha sido con-firmado aunque no sin dejar de tener dudas. Si bien existen indicaciones en los autos de que las partes sometieron la cuestión principal a una especie de arbitraje y la apelante rehusó someterse a esto, sin embargo, considerando las auto-ridades y los hechos la corte cree que no hubo gran grado de culpa desde un punto de vista legal en defender este *617pleito. Además, los autos revelan que la apelada negó en el juicio toda intención de cobrar el almacenaje, seguro y por lo menos oralmente también las costas.
Bajo estas circunstancias debe confirmarse la sentencia en tanto ordena se pague a la demandante el importe de la suma reclamada en la demanda y revocarse en cuanto a la condena de seguros contra incendio, gastos de almacenaje y costas.

Confirmada la sentencia apelada, en cuanto al pago de la suma reclamada y revocada en cuanto a la condena de gastos de almace-naje, etc. y costas.

Jueces concurrentes: Sres. Presidente del Toro y Aso-ciados Aldrey y Hutchison.
El Juez Asociado Sr. Franco Soto no intervino en la vista de este caso.